DETAILED ACTION
Claims 2-22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receive a request for authentication setup for a first user of a first service provider; generate a first set of stimuli to associate with a first user profile of the first user of the first service provider, wherein the first set of stimuli is generated based at least in part on at least one of (1) publicly accessible information associated with the first user and (2) information associated with the first user that is provided by the first service provider; receive a first request to authenticate, on behalf of the first service provider, a first entity purporting to be the first user; receive an indication of a perceived threat; and determine, based at least in part on the perceived threat, whether a stimulus in the first set of stimuli should be presented to the entity purporting to be the first user for classification". 
The following is considered to be the closest prior art of record:
Renaud (US 2007/0261109) – teaches gathering user answers to questions (stimuli) and later using those answers for authentication.
Eytchison (US 2005/0166065) – teaches comparing user activity to stored activity and authenticating the user if there is a match within a specified threshold.
Newstadt (US 8453222) – teaches comparing user data to a user profile for authentication.
Stergiou (US 2004/0189441) – teaches building a user profile and the user is authenticated by answering a series of questions (stimuli) based on the user profile.
Golle (US 2010/0122341) – teaches selecting a series of questions to ask the user for authentication based on user information such as past activities and locations.
Jones (US 2003/0212800) – teaches gathering user stimuli and using the stimuli for user authentication.
Ehrman (US 2003/0225707) – teaches displaying a set of questions to the user and selecting subsequent questions based on the answer to the first question. Later the system determines whether to display the questions again based on the answer to the first question and a condition.
Eppert (US 2007/0022300) – teaches creating a user profile by asking the user training questions and later using those questions for authentication.
Millwee (US 7979908) – teaches user verification based on public information.
However, the concept of receiving an indication of a perceived threat and determining whether or not to display stimulus to the entity purporting to be the first user 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498